DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 4, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on August 4, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1, 6, 7, and 9-12 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over European Patent No. 0 472 936 B1 to Matsuda et al. (“Matsuda”) in view of U.S. Patent No. 6,211,302 to Ho et al. (“Ho”).
With regard to Claims 1, 6, 7, 11, and 12, Matsuda is related to a surface modified substrate comprising a surface modifying agent formed from a homopolymer or copolymer with a first portion vinyl monomer having an azido group that is irradiated by ultraviolet light such that the homopolymer or copolymer comprising the vinyl monomer is covalently bonded to a surface to be modified via a sulfonamide group, thus forming the surface modified substrate.  See, e.g., page 2, lines 30-52, entire document.  Matsuda discloses that the azido group can be a sulfonyl azide, page 3, line 15, and the monomer comprises an aryl group.  Page 3, lines 4-5.  The homopolymer or copolymer material also comprises a second portion having a chemical component capable of imparting a property to the surface.  Page 3, lines 36-44.  Matsuda discloses that the property provided to the modified surface can be hydrophilic or hydrophobic.  Page 3, lines 40-44.  It is the position of the Office that a surface modified to be hydrophilic or hydrophobic would also possess an imparted property modification related to oleophobicity, oleophilicity, increased surface energy, or decreased surface energy.  For example, a surface that is modified to be more hydrophobic would also have decreased surface energy because a hydrophobic modification would inhibit water from attaching to the surface.  Conversely, a surface that is modified to be more hydrophilic would also have increased surface energy because a hydrophilic modification would attract water.  Moreover, modification of surfaces to increase hydrophobicity or hydrophilicity would also inherently modify the oleophobic and/or oleophilic nature of the surface, particularly since Matsuda teaches that the modifier substance is an organic substance.  Paragraph [0023].  Adjustments made to attract or repel water away from a surface would have consequences related to the attraction to organic oil or repellant of organic oil.  Discovery of a new property or use of previously known composition, even if unobvious from the prior art, cannot impart patentability to claims of known composition.  In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  Since the list of properties recited in Claim 1 would already have been inherently modified to an extent with the surface modifications related to imparting hydrophobicity and hydrophilicity, such a claim recitation does not represent a patentable feature.  
Matsuda discloses that the material having its surface modified can be plastic, metal, glass, or ceramic.  Page 3, lines 22-24.  However, Matsuda does not disclose that the surface modified is a textile.  Ho discloses a coupled polymer comprising at least one interpolymer of an alpha olefin and vinyl aromatic monomer coupled to at least one polysulfonyl azide in order to form various materials.  See Abstract, entire document.  Ho teaches that it is well known to use polysulfonyl azide materials to modify the surface of polyolefin materials by nitrene insertion into the C-H bonds.  Column 1, lines 45-48.  Ho teaches that such modification can take place on textile materials, such as fibers.  Column 10, lines 9-15.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the surface modifying techniques described by Matsuda to modify the surface of a textile material, since Matsuda suggests that its process can be practiced with plastics in general, because Ho teaches the skilled artisan that modification of textile materials with polysulfonyl azide is a common practice in the art, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to the amount of agent applied to the substrate being in the range of 0.05 to 1.0 gsm, Matsuda teaches that “[t]he content of the azido group-containing monomer units in the copolymer is at least 1% by mole, especially at least 10% by mole.”  Page 3, lines 10-11.  Ho also teaches that the amount of sulfonyl azide groups is an adjustable variable, noting that “[t]he amount of poly(sulfonyl azide) is preferably from about 0.01 to about 1 weight percent of the interpolymer.”  Column 2, lines 43-45.  Matsuda also discloses that “[t]he amount of modifier substance to be retained in or on the coating layer of the azido group-containing compound is not particularly limited.”  Page 3, lines 50-51.  Thus, the prior art demonstrates that the amount of agent used to modify the surface of the substrate is a result effective variable and, the more that is present, the more the surface will be modified to the degree desired by the skilled artisan.  As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide an agent to the substrate in the weight range of 0.05 gsm to 1.0 gsm, since Matsuda and Ho teach that the amount of sulfonyl azide can be varied in accordance with the desires of the skilled artisan, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).  
With regard to the limitation that the polymeric structure does not contain any functional groups prior to the modification, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the product according to Claim 1 has the required limitations of a “surface modifying agent chemically bound to at least one surface” to form a “modified substrate.”  As such, Claim 1 requires the product being searched by the Office to be modified.  Whether said substrate possessed functional groups prior to the modification is merely limitation of the condition in its intermediate condition.  However, the Office is not being tasked with a limitation related to the timing of the modification.  Rather, such a limitation would be more appropriate for a method of manufacturing claim, which is not at issue in the present application.  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda in view of Ho as applied to Claim 1, and further in view of Zhang, “A review on the separators of liquid electrolyte Li-ion batteries,” Journal of Power Sources 164 (2007) 351-364 (“Zhang”).
With regard to Claims 9 and 10, the combination of Matsuda with Ho does not disclose modifying a battery separator substrate.  Zhang is related to porous polymer membranes used as battery separators.  See, e.g., Abstract, entire document.  Zhang teaches that surface modification to the porous battery separator is necessary to make the polyolefin separators hydrophilic.  Page 360.  Zhang teaches that, preferably, such modification can occur by “permanent grafting of hydrophilic functional groups for the modification of the polyolefin membranes.”  Page 361.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the surface modification process of Matsuda combined with Ho to a porous battery separator in order to provide improved surface properties to the battery separator since Zhang teaches that surface modification of battery separators improves their properties, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,240,031 (“the ‘031 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘031 Patent also recites claim limitations related to a substrate being surface modified with a coupling component that is a monomer derived from an aryl sulfonated styrene azide monomer in similar amounts and under similar conditions.

Response to Arguments
Applicant’s arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the double patenting rejection over the ‘031 Patent is necessarily provisional.  The Examiner disagrees.  A provisional double patenting rejection is appropriate when two or more copending applications share claimed subject matter that raise an issue of double patenting.  M.P.E.P. 804(I)(B).  However, in this instance, the double patenting rejection is based upon subject matter issued in a patent, and not contained within a copending application.  As such, it is the Office’s position that the double patenting rejection is not provisional.
Applicant argues that the claimed inventive substrate is formed with a polyolefin with no functional polymer component prior to modification.  However, such a claim limitation is directed to an intermediate product (i.e. prior to modification) and not directed to what is actually claimed in the final product (i.e. after modification).  The product according to Claim 1 has the required limitations of a “surface modifying agent chemically bound to at least one surface” to form a “modified substrate.”  As such, the product of Claim 1, as searched by the Office, is modified.  Whether the substrate possessed functional groups prior to the modification is merely limitation as to its condition in an intermediate iteration, and not the final product, itself.  Applicant’s Specification states, “[a]lthough there may be methods available to modify certain functional polymeric substrates, the current invention provides a method well-suited to modify those polymeric substrates that are nonfunctional, that is, those polymeric substrates that do not contain functional groups.”  Pages 22-23.  However, the Office is not being tasked with a limitation related to the method of the modification nor to the timing of the modification.  Rather, such a limitation would be more appropriate for a method of manufacturing claim, which is not at issue in the present application.  Claim 1 requires a modified substrate, which is a limitation met by the cited prior art, and it is the Office’s position as to the timing of that modification is inconsequential, i.e. does not impose or mandate any structural limitation, to the final product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789